
	
		II
		111th CONGRESS
		1st Session
		S. 2809
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants for treatment and support services for Alzheimer's patients and their
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Alzheimer's Treatment and Caregiver
			 Support Act.
		2.Grants regarding
			 treatment and support services for Alzheimer’s patients and their
			 familiesPart D of title III
			 of the Public Health Service Act (42
			 U.S.C. 254b et seq.) is amended by inserting after section 330L the
			 following:
			
				330M.Grants
				regarding treatment and support services for Alzheimer’s patients and their
				families
					(a)In
				generalThe Secretary may make grants to public and nonprofit
				private health care providers for the purpose of expanding treatment services
				for patients with Alzheimer’s disease and training and support services for
				families and caregivers of such patients.
					(b)Recipients of
				grantsThe public and nonprofit private health care providers to
				whom grants may be made under subsection (a) include health care organizations,
				community health centers, nursing homes, senior centers, Area Agencies on
				Aging, community-based organizations, and State, local, and tribal health
				agencies and social service agencies.
					(c)Integration of
				treatment, training, and support servicesA condition for the
				receipt of a grant under subsection (a) is that the applicant involved agrees
				to employ a comprehensive approach to Alzheimer’s care that integrates
				treatment of patients with Alzheimer’s disease with training and support
				services for the patients’ families and caregivers.
					(d)Appropriate
				cultural contextA condition
				for the receipt of a grant under subsection (a) is that the applicant involved
				agrees that, in any program to be funded by such grant, services will be
				provided in the languages most appropriate for, and with consideration for the
				cultural backgrounds of, the individuals for whom the services are
				provided.
					(e)Outreach
				servicesA condition for the receipt of a grant under subsection
				(a) is that the applicant involved agrees to provide outreach activities to
				inform the public of the services of the program, and to provide information on
				Alzheimer’s disease.
					(f)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
					(g)Funding
						(1)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through 2015.
						(2)Allocation for
				medically underserved communitiesOf the amounts appropriated
				under paragraph (1) for a fiscal year, the Secretary shall make available not
				less than 10 percent for grants under subsection (a) to applicants that
				primarily serve medically underserved communities, as defined in section
				799B(6).
						.
		
